Citation Nr: 0702185	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-21 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left heel disability as 
secondary to service-connected calcaneal bone spur, right 
foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The veteran had active military service from October 1982 to 
July 1991.

This matter arises from a rating decision dated in May 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  In a written statement 
received in January 2005, the veteran withdrew his request 
for a hearing before a Veterans Law Judge (VLJ).  


FINDING OF FACT

Resolving any doubt in the veteran's favor, the veteran's 
left heel pain, diagnosed as medial tuberosity with an 
antalgic gait, is found to be related to his service-
connected calcaneal bone spur, right foot.  


CONCLUSION OF LAW

A left heel disability was caused or aggravated by a service-
connected calcaneal bone spur, right foot.  38 U.S.C.A. 
§§ 1110, 1131, 5103-5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran contends that he is entitled to service 
connection for left heel disability as secondary to his 
calcaneal heel spur, right foot.    

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For secondary service connection claims, a disorder that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2006).   Furthermore, the Court has held that the term 
disorder or disability, as used in 38 U.S.C.A. §§ 1110, 1131, 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Post-service medical records showed that the veteran was 
treated for a chronic left foot disability.  Private medical 
records dated in August 1994 and October 1995 show diagnosis 
and treatment for bilateral calcaneal bone spurs, right heel 
more severe than the left heel.  VA medical records first 
note complaints of left heel pain in a January 1995 treatment 
report.  A diagnosis of bilateral heel spur syndrome was 
noted in a January 1996 VA treatment report.  Subsequent VA 
treatment reports note a chronic left heel disability with 
varying diagnoses; however, the predominant diagnosis was 
heel spur syndrome.  An August 2004 x-ray report confirmed 
plantar calcaneal spur formation bilaterally.  

There is no evidence of treatment for, complaints of, or a 
diagnosis involving the left heel in service, or until 1994.  
However, the veteran is asserting that his left heel problems 
are secondary to his calcaneal heel spur, right foot.  
Service connection for calcaneal heel spur, right foot, was 
granted in an April 1994 rating decision.  The RO noted at 
that time that the veteran received treatment for right foot 
pain in service with clinical findings showing dense abnormal 
concentration in the distal and anterioral surface of the 
right calcaneus.  

In this case, there are two VA medical opinions that relate 
the veteran's left heel disability to his service-connected 
calcaneal heel spur, right foot.  First, a February 2003 
addendum from a VA podiatry attending physician notes that 
the veteran's bilateral heel disability had progressively 
worsened since military service and was more likely than not 
due to his service-connected right heel injury.  According to 
the physician, his right heel condition more likely than not 
had caused lower back pain and heel pain on the contra-
lateral heel.  In an April 2003 VA examination report, the 
physician diagnosed post-static diskenesia, bilateral; 
compensatory left heel pain, left medial tuberosity with an 
antalgic gait, right lower extremity post-static diskinesia.  
The April 2003 VA physician opined that it was more likely 
that the left heel pain was related to the pain from the 
right heel spur.    

Upon review, the Board finds the above opinions, particularly 
the April 2003 VA physician's opinion, to be probative 
evidence.  Both opinions were based upon examination of the 
veteran.  The April 2003 VA physician's opinion was even more 
probative as it was performed for the specific purpose of 
determining the etiology of the veteran's left heel problems.  
The April 2003 VA examination report noted the veteran's past 
medical history, including his right heel surgery performed 
in 1996.  The April 2003 VA physician noted that the veteran 
complained since the right heel surgery that he had 
compensated and put more weight on the left heel.  The 
physician believed that this compensation, or antalgic gait, 
more than likely caused the exacerbation of his left heel 
pain.   The VA physician opined that the left heel pain was 
related to compensation from the pain related to the right 
heel spur, which the veteran stated had been there since 
1996.  

The RO rejected the opinion of the April 2003 VA physician, 
stating in the May 2003 rating decision that there was no 
explanation as to heel pain associated with the left heel 
spur.  Indeed, the April 2003 VA physician made no such 
correlation between the left heel spur and the veteran's left 
heel pain.  As noted above, the medical evidence showed that 
the veteran's right heel spur problems were more severe than 
his left heel spur problems.  Although bilateral heel spur 
syndrome was diagnosed by VA physicians in 1996, surgery was 
only performed on the right heel in 1996.  Instead, the 
physician opined that the left heel pain was due to 
compensation for the right heel problems, causing a left 
medial tuberosity with an antalgic gait.  

The RO also rejected the April 2003 VA physician because the 
examiner failed to comment on the documented leg length 
discrepancy with regard to antalgic gait.  However, the 
record shows that the veteran served in the military from 
October 1982 through July 1991 without any complaints of left 
heel problems associated with a leg length discrepancy.  The 
only medical etiology opinion addressing the veteran's left 
antalgic gait was the April 2003 VA examination report, 
which, as noted above, was performed for the specific purpose 
of determining the etiology of the veteran's left heel 
problems.  The April 2003 VA physician also made no finding 
based on physical examination of the veteran than any leg 
length discrepancy caused the veteran's left medial 
tuberosity with an antalgic gait.  

Given the etiological opinions summarized above, and 
resolving any doubt in the veteran's favor, the Board finds 
that left heel disability with left medial tuberosity with an 
antalgic gait, is related to the veteran's calcaneal heel 
spur, right foot.  38 C.F.R. § 3.102, 3.310(a) (2006).  There 
is no competent evidence that contradicts the medical 
etiological opinions.  Neither the RO or Board, nor the 
veteran, is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Accordingly, the Board finds that the veteran is entitled to 
service connection for left heel disability, diagnosed as 
left medial tuberosity with an antalgic gait.  

II.  Duties to Notify and Assist the Veteran

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2003 and in a May 
2003 rating decision.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the veteran 
is harmless because of the thorough and informative notices 
provided throughout the adjudication and because the veteran 
had a meaningful opportunity to participate effectively in 
the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the veteran, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, VA has satisfied its duty to notify the 
veteran and had satisfied that duty prior to the final 
adjudication in the October 2004 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The veteran has not 
referred to any additional, unobtained, relevant, available 
evidence. VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for left heel disability is granted.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


